Citation Nr: 0725855	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-34 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Evaluation of bilateral hearing loss disability, currently 
rated noncompensably disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The appellant served on active duty from September 1966 to 
June 1970 and from May 1985 to January 2001.  This matter 
came before the Board of Veterans' Appeals (the Board) on 
appeal from a February 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

Audiological test results correspond to numeric designations 
no worse than Level I for the right and left ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for service- 
connected bilateral hearing loss are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b) (2005).  As a fourth 
notice requirement, VA must "request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim."  38 C.F.R. § 3.159(b) (1); see also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In a letter dated February 2006, VA notified the appellant of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the appellant to submit any 
additional information in support of his claims and that it 
was his responsibility to ensure that VA received all records 
not in the possession of a Federal department or agency.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the claimant of 
his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the appellant was given VCAA notice in February 
2006, after the rating decision here on appeal; while this is 
inconsistent with Pelegrini, there is no prejudice to the 
appellant as his claim is denied as a matter of law.  As 
such, the Board finds that the notification requirements of 
the VCAA are not required and the timing defect does not 
necessitate remand.

The Board also finds that VA has met its duty to assist 
obligation by offering to aid the appellant in obtaining 
evidence and scheduling him for VA examinations to evaluate 
the severity of his service connected hearing loss 
disability, and by affording him the opportunity to give 
testimony at a hearing.  The appellant availed himself of 
this opportunity and testified at a video conference hearing 
conducted in April 2007.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the claims file, and 
the appellant does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the claimant and that no 
further action is necessary to meet the requirements of the 
VCAA.

II.  Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  If two evaluations are potentially applicable, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that evaluation; otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2006).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history. 38 C.F.R. § 4.1 (2006).  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board notes that service connection 
for treatment purposes had been granted in 1971.  Regardless, 
even if this appeal is viewed as one stemming from the 
initial grant for compensation purposes, the degree of 
disability has not significantly changed and a uniform, 
rather than a staged rating is warranted.  Fenderson v. West, 
12 Vet. App 119 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.5.  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In general, to evaluate the degree of disability from 
defective hearing, the Rating Schedule establishes eleven 
auditory acuity levels from Level I for essentially normal 
acuity through Level XI for profound deafness.  38 C.F.R. §§ 
4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of 
hearing acuity is measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  See 38 C.F.R. § 4.85(a), (d).

Ratings of hearing loss disability involve mechanical 
application of the rating criteria to the findings on 
official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The schedular evaluations are intended to make 
proper allowance for improvement by hearing aids.  38 C.F.R. 
§ 4.86 (2006).

The applicable rating criteria for hearing impairment and 
diseases of the ear were revised effective June 10, 1999. See 
64 Fed. Reg. 25209 (May 11, 1999) (codified at 38 C.F.R. § 
4.85).  It is noteworthy that Table VII was amended in that 
hearing loss is now rated under a single code, DC 6100, 
regardless of the percentage of disability.

In addition, the regulations were amended to ensure that 
current medical terminology and unambiguous criteria were 
used, and to reflect current medical advances.  See 64 Fed. 
Reg. 25202 (May 11, 1999).  The tables used to assign the 
Roman numerals and, then, to assign the appropriate 
disability rating were not changed.  Id.

Further, the amended regulations included additional 
provisions that pertained to "exceptional patterns of 
hearing impairment" under 38 C.F.R. § 4.86.  Specifically, 
hearing loss of 55 decibels or more in each of the four 
specified frequencies (i.e. 1000, 2000, 3000, and 4000 
Hertz), and to hearing loss with a pure tone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86(a), (b).  The appellant filed 
his claim in February 2001 and only the amended regulations 
are applicable to his claim.

The April 2001 VA audiometric examination reflects that the 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
55
60
LEFT
10
20
65
65

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The average decibel loss was 36.25 for the right ear and 40 
for the left ear.  

The appellant argues that the VA audiological results do not 
adequately represent his hearing loss because they were not 
conducted in a noise filled environment.  A January 2003 
private audiological evaluation submitted by the appellant 
notes speech discrimination in a noise environment as 56 
percent on the right and 64 percent on the left.  Nothing 
reflects that the Maryland CNC test was used at arriving at 
the results.

The November 2005 VA audiometric examination reflects that 
the pure tone thresholds, in decibels, were as follows:






HERTZ


1000
2000
3000
4000
RIGHT
20
25
70
70
LEFT
25
30
75
75

The average decibel loss was 46.25 for the right ear and 
51.25 for the left ear.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and 92 
percent in the left ear.  

Applying 38 C.F.R. § 4.85, Table VI to the 2004 results, the 
appellant has a numeric designation of I for his right ear 
and I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII results in a finding that a noncompensable 
disability evaluation for the service-connected bilateral 
hearing loss is warranted.

Applying 38 C.F.R. § 4.85, Table VI to the 2005 results, the 
appellant has a numeric designation of I for his right ear 
and I for his left ear.  Application of 38 C.F.R. § 4.85, 
Table VII still results in a finding that a noncompensable 
disability evaluation for the service-connected bilateral 
hearing loss.

Next, when the puretone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) 
is 55 decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2006). Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2006).

However, § 4.86(a) is not applicable in this case because, as 
noted above, results of audiology testing do not show 
puretone thresholds at all four of the specific frequencies 
of 55 decibels or more.  Likewise, the audiometric results 
reported above show that the appellant does not have the 
exceptional pattern of hearing loss envisioned in 38 C.F.R. § 
4.86(b).

Thus, based on the evidence above and in light of the 
applicable regulations, the Board finds that a noncompensable 
evaluation is warranted for service-connected hearing loss 
disability.  As noted above, ratings for hearing loss are 
determined by a mechanical application of the audiometric 
findings to the rating provisions and the Board is 
constrained by the applicable laws and regulations.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The 
Board has considered the private results.  However, there is 
no indication that the Maryland CNC test was used in reaching 
the results.  As such, the private report ahs limited 
probative value.  As there is no legal basis upon which to 
award a compensable evaluation, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board acknowledges the appellant's request for an 
extraschedular evaluation.  The appellant reported that he 
has difficulty understanding even with hearing aids and 
problems using a stethoscope as a physician's assistant due 
to hearing disability.  He further expressed concern about 
the methodology use for evaluating hearing loss in a sound 
proof room versus an environment with background noise such 
as in real life.

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. §§ 
3.321(b)(1), 4.16, is in order.  The evidence in this case 
fails to show that hearing loss disability causes marked 
interference with employment, or that there are frequent 
periods of hospitalization that render impractical the use of 
the regular schedular standards.  Id.


ORDER

A compensable evaluation for bilateral hearing loss 
disability is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


